 MINIMAX STORES129to the unit sought by the Petitioner, the appropriateness of which iscontested by the Employer and the Intervenor, the Board believes thatoral argument is desirable.The parties will be given due notice ofthe argument date.MINIMAY STORESIandRETAILCLERKS INTERNATIONALASSOCIATION,AFL. Case No. 39-CA-43. July 12, 1951Supplemental Decision and OrderOn \Tovelnber 30, 1950, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborpractices alleged in the complaint and recommended dismissal ofthose allegations.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board' has reviewed the rulings made by the Trial Examinerat the Bearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the following modifications :1.We find, as did the Trial Examiner, that Whitehead was dis-criminatorily discharged on February 7, 1949, in violation of Section8 (a) (3) of the Act.We do not, however, agree with the Trial Ex-aminer that McCreiglt's statement to Whitehead with regard to re-employment was insufficient to deny reinstatement to Whitehead andtoll back pay.The record established that McCreight asked Whitehead whether"he would like to come back out there," and when Whitehead answeredthat he "didn't know" and "would think it over," McCreight added"you keep in touch with me." Realistically viewed, McCreight's state-ment to Whitehead was not an idle inquiry but a clear invitation toreturn to work.That the invitation did not crystallize into a morefirm offer of employment was due to Whitehead's indefinite response.As a more positive overture would have been futile in the circum-'The pleadings were amended at the hearing to show the name of the Respondent asit appears herein.1 Pursuant to provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel(Chairman Herzog and Members Reynolds and Murdock].95 NLRB No. 10. 130DECISIONSOF NATIONALLABOR RELATIONS BOARDstances, the Respondent did the logical thing in requesting White-head to notify it when he was ready to resume work. In the absenceof any explanation by Whitehead as to why he subsequently failed tocommunicate with the Respondent, it is reasonable to believe that atno time after this conversation with McCreight was Whitehead de-sirous of reemployment with the Respondent. Consequently we findthat the Respondent was, relieved of any further obligations to offerreinstatement to Whitehead, and therefore the only affirmative reliefto which Whitehead is entitled is back pay from the date of his dis-charge to the date of McCreight's invitation to return to work.3OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Minimaa Stores, Houston,Texas, its officers,. agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging self-organization or concerted activities amongits employees for their mutual aid in protection as guaranteed in Sec-tion 7 of the Act, or discouraging membership in Amalgamated MeatCutters and Butcher Workmen of North America, AFL, or any otherlabor organization of its employees, by discharging any of its em-ployees or in any other manner discriminating in regard to their hireor tenure of employment or any term or condition of their employ-ment.(b) Interrogating employees concerning their union affiliation ac-tivities, or sympathies, or those of their coworkers, or warning orthreatening its employees with economic reprisals because of theirunion membership or activities.(c)In any other manner interfering with, restraining,or coercingits employees in the exercise of the rightto self-organization, tojoin or assist Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL, or any other labororganization, to bargain col-lectively through representatives of their own choosing,and to en-gage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection,or to refrain from any or allsuch activities, except to the extent that such rightmay be affectedby an agreement requiring membership in a labororganization as acondition of employment,as authorizedin Section8 (a) (3) of theAct.'SeeFamous-Barr Company,59'NLRB 976.Cf:Barr Packing Company,(82 NLRB 1),where a different result was reached in a-factual showing that the dischargee was notin fact reinstated although in response to his' employer's inquiry he indicated that fiedesired reemployment. ' MINIMAX STORES1312.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Edwin (Ed) Vance, John B. Payne, and Mrs. GuyJones, Jr. (Joyce Puckett), and each of them, immediateand fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges.(b)Make whole Edwin (Ed) Vance, John B. Payne, Ogie White-head, Mrs. Guy Jones, Jr., (Joyce Puckett), and Mrs. F. L. Cooper(Wanda Gray), and each of them for any loss of pay they may havesuffered by reason of the Respondent's discrimination against them, inthe manner set forth in the section of the Intermediate Report en-titled "The Remedy," except as herein modified with respect to OgieWhitehead.(c)Upon request make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all otherrecords necessary to analyze the amount of back pay due under theterms of this Order.(d)Post in its stores in Houston, Texas, and vicinity, copies of thenotice attached hereto and marked "Appendix A." 4Copies of saidnotice, to be furnished by the Regional Director for the SixteenthRegion (Forth- Worth, Texas), shall, after being duly signed by theRespondent's representative, be posted by the Respondent immediatelyupon receipt thereof, and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places including all places where no-tices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material;(e)Notify the .Regional Director for the Sixteenth Region (FortWorth, Texas) in writing, within ten (10) days from the date of thisOrder what steps the Respondent has taken to comply therewith.IT ISFURTHER ORDEREDthat the allegations of the complaint that theRespondentdiscrilninatorily discharged Frankie Barnes be, and thesame are, hereby dismissed.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby, notify our employees that :WE WILL NOT discourage self-organization or concerted activi-ties among our employees for their mutual aid and protection asA In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted in the notice before the words,"A Decision and Order,"the words,"A Decree of the United States Court of Appeals Enforcing."961974-52-vol. 95--10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDguaranteed in Section 7 of the Act or discourage membership inAMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, AFL, or any other labor organization, by discriminat-ing in any manner in regard to hire or tenure of employment orany terms or conditions of employment.WE WILL NOT interrogate employees concerning their unionaffiliations, activities, or sympathies, or those of their coworkers,or threaten our employees with economic reprisals because of theirunion membership or activities.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist AMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA,AFL, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in. otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 ofthe Act, or to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL OFFER Edwin (Ed) Vance, John B. Payne, and Mrs.Guy Jones, Jr., (Joyce Puckett), and each of them immediateand full reinstatement to their former or substantially equiva-lent positions,. without prejudice to their seniority or any otherrights and privileges previously enjoyed.WE WILL make whole Edwin (Ed) Vance, John B. Payne, OgieWhitehead, Mrs. Guy Jones, Jr., (Joyce Puckett), and Mrs. F.L. Cooper (Wanda Gray), and each of them, for any loss of paysuffered as the result of the discrimination against them.MINIMAX STORES,Employer.BY -------------------=(Representative)(Title)Dated--------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended Order,STATEMENT OF THE CASEUpon an amended charge, duly filed, the General Counsel' of the NationalLabor Relations Board issued a -complaint dated December 21, 1949, in the' The General Counsel and his representative at the hearing are herein called theGeneral Counsel,and the National Labor Relations Board is called the Board. MINIMAX STORES133above-entitled matter.An answer was duly filed by Minimax Stores,' Respondentherein, denying jurisdiction and denying the commission of unfair labor practices.With respect to the unfair labor practices, the complaint as amended at thehearing, alleged in substance, that: (1) In January and February 1949 theRespondent discharged six named employees' and thereafter failedand refusedto reinstate said employees because of membership in or activities on behalfof the Amalgamated Meat Cutters and Butcher Workmen of North 'America,AFL, or other concerted activities for the purposes of collective bargaining orother mutual aid or protection; and (2) on specified dates beginning in February1949 the Respondent by named officers, agents, and employees by enumeratedconduct' interfered with, restrained, or coerced its employees in the exercise ofTights guaranteed in Section 7 of the Act.Respondent's answer denied the jurisdictional allegations of the complaintand denied the. alleged unfair labor practices.The answer further alleged thatone of those allegedly discriminatorily discharged (Wanda Gray)'was re-employed, that another employee allegedly discriminatorily discharged (OgieWhitehead) was offered but declined reemployment, that each and all of theemployees named in the complaint were discharged for "just, sufficient, and goodcause"' and alleged that the discharges were made in good faith as evidencedby Respondent's offer to arbitrate.Pursuant to notice, a hearing was held from January 17 through January 25,1950, inclusive, at Houston, Texas.Op February 27,1950, the undersigned Trial Examinerissuedan order grantingRespondent'smotion to dismiss the complaint upon jurisdictional grounds.Thereafter, the General Counsel filed a petition for review and the Board, onOctober 24, 1950, issued its Decision and Order" reversing the afore-mentionedorder dismissing complaint and remanding this proceeding for the purpose ofpreparing and issuing an Intermediate Report setting forth findings of fact,conclusions of law, and recommendations with respect to the unfair laborpractices.Upon the entire record in the case, and from his observation of witnesses, theundersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Texas corporation, maintaining its principal office andplace of business in the city of Houston, Harris County, State of Texas. It isengaged in the retail grocery business and- operates 11 stores all within thegeographical limits of Harris County. In ,the course of its operations, Re-spondent purchases for resale at its retail stores such items as meats, groceryproducts, coffee makers, beer, wine, notions, irons, toasters, mixmasters, cos-metics, radios, glassware, kitchen ware; and utensils, and other similar products,securing most of its standard brand products from the Schuhmacher Company,9 The pleadings were amended at the hearing to show the name of Respondent as itappears herein.'By motion of the General Counsel the names of two employees (John W. Largent andRuth Christiansen)were eliminated from the complaint.4Additional specific allegations of interference,restraint,or coercion were added tothe conrplaint by motion of the General Counsel.6'Bymotion' at the hearing the complaint was amended to- slow this employee'smarriedname is Mrs.F. L. Cooper.6 At the hearing,Respondent's counsel,at the request of the undersigned,particularizedRespondent's reasons for the discharges.'Minimax Stores,91 NLRB 644.,-' 134DECISIONSOF NATIONALLABOR RELATIONS BOARDa concern engaged in the wholesale grocery trade.During the year 1949, Re-spondent's total purchases amounted to $6,027,620.86.During the same period)its sales, all made locally, amounted to $7,306,749.12.Of the total value of its_purchases, $866,272.11 came from the Houston branches of a number of nationalconcerns, and $3,022,500.50 came from the Houston warehouse of the Schuh-macher Company. Of the merchandise sold by the national concerns to theRespondent, merchandise of the value of $467,643.66 originated outside the Stateof Texas, and was shipped by such national concerns directly to their Houstonbranches.Similarly, of the merchandise sold by the Schuhmacher Company to.the Respondent, merchandise valued at $2,325,750.35 originated outside of theState of Texas, and was shipped directly to the Houston warehouse of theSchuhmacher Company.Respondent is engaged in interstate commerce within the meaning of the Actand it will effectuate the policies of the Act to assert jurisdiction herein(Ml[ini-madStores, 91 NLRB 644.II.THE LABOR ORGANIZATIONS INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North America, AFL,herein called Amalgamated, and Retail Clerks' International Association, AFL,herein called Retail Clerks, are labor organizations within the meaning of theAct;III. THE UNFAIR LABOR PRACTICES 8A. OrganizingeffortsBeginning about January 8, 1949, Kenneth M. Sims, then international repre-Amalgamated, made'a survey of the food stores in Houston with a view towardengaging in organizing work among the retail food store clerks(other thanbutchers).Employees were solicited for membership in the Amalgamated andbeginning about January 19, 1949, signed applications were accepted.After ashort time it became apparent that interest in the Amalgamated was morecentered among employees of Respondent than among other employees.Conse-quently starting about January 24, 1949, the efforts of Sims and Williams wereconcentrated toward organizing the employees of Respondent and by February8, 1949, approximately 40 or 50 applications for membership in the Amalgamatedhad been obtained from these employees.During this period employees ofRespondent were quite enthusiastic about the Amalgamated and certain "keypeople," including Edwin Vance (one of the dischargees herein), were appointedand assisted Sims and Williams.It is clear from the record that Respondentwas aware of this activity around the "first of the year [1949]" and its attitudethereto is indicated by a conversation around the "first of February" 1949among John Schuhmacher and Ray McBride, president and vice president re-spectively,of Respondent,and James E. Burke, then assistant store managerof store No. 11, wherein the organizing efforts of the Amalgamated were dis-cussed and either Schuhmacher or McBride stated to Burke that "if the Union[Amalgamated] got in, that would make our [store managers] pay less money.".sCertain conflicts and questions of credibility are noted and resolved;others areunmentioned so as not to lengthen unduly this Report.However, all have been consideredand where required resolvedbythe undersigned.9This finding Is based on the testimony of Burke which the undersigned credits.AlsoClements,manager of store No:1.11gave Burke a description of two Amalgamatedorganizers and instructed him "to follow. them around and Stay right,with them" if theycame in the store. MINIMAN STORESB. The discharges.135Edwin (Ed) Vancewas employed by Respondent, from around the middle ofDecember-1947 to January 29, 1949.He was first employed at store No. 11 andcontinued working at that store until the latter part of November 1948, at whichtime he was off for about a week and then transferred to store No. 10 wherehe was employed until his discharge January 29, 1949.During his lunch period on January 25, 1949, Vance signed an applicationfor membership in the Amalgamated and gave it to Sims and Williams. At this:same time Vance was given several Amalgamated membership application formsand requested to solicit the signatures of other employees of Respondent. Vancethereafter, during lunch and rest periods, contacted employees of store No. 10regarding union membership and was successful in obtainingseven signedapplications.On Wednesday or Thursday (January 26 or 27) Vance, anticipating he wouldhave to work longer than a single work shift, told Allen, the assistant storemanager, that his baby was sick and that lie (Vance) would like to get offthat night.When told that it was necessary for him to work overtime thatnight Vance stated he "would have to go anyway" to which Allen responded"you know what it means if you go." , Vance said he had a pretty good ideaand started to leave.15Vance was then sent to Mitchell, the storemanager.Vance testifiedcredibly :[Mitchell] asked me how. come me to quit. I told him I had my baby hadbeen sick and I told him I wanted to carry him to the doctor and I wouldlike to get off and I was tired too. And he told me he hated to see me dothat and asked me to stay on with him, that my work was verynice andhe liked the way I had done it and asked me to keep on working. I saidif he would take-me back, I would.He asked me to come backnext morn-ing, and Isaid if my baby was better and I didn't have to carry him to thedoctor, I would. I punched out at six-thirty or seven o'clock that night(sic).-.Vance returned to work the following morning.Mitchell's version of thisincident varies substantially from that of Vance and is not credited by the un-dersigned. 1110Allen:dionot testify herein.-11Mitchell testified on direct examination that about 6 weeks prior to January 29, 1949,Vance quit and that the circumstances of his quitting were as follows :Well, I designated so much of the store for him to keep up, trying to help him getalong in it and he couldn't do it and we had a few words concerning it, so he walkedout in the middle of the day andIwas goingto let him go then for good and thecompany asked me to put him back to work.Later in his direct testimony, Mitchell testified that Vance's "walk-out" was "four or fiveor six weeksprior to January 29, 1949."Oncross-examinationhe testified it was "threeor four weeks" priorto the discharge ;was at'"leastthree-weeks before" the discharge.Also on cross-examination Mitchell testified this "walk-out": occurred "about four, aroundfour, between four and five in the afternoon" and, that, it occurred "about an hour anda half" before quitting time (5 p. m.).Mitchell testified that Vance told him (Mitchell)that he (Vance.) and another employee ,were going to walk out, "quitting, backing out";that Vance did not give a reason for the walkout and that he (Mitchell) did not haveany conversation with Vance although be (Mitchgll) persuaded the other employee toreturn to work.Mitchell denied that anything was said about "working. overtime" or"double, shifts."According to. Mitchell he reported Vance's.. "walking out" to, Spurlockand was. told to "put him to work because he;jhad a baby and he needed the. job. andto try to work with him." Spurlock did ,not corroborate this .testimony.Mitchell didnot "remember" Allen getting into thq, conversittion; and ..could. not recall. whether Allenwas at the store at the time of the quitting episodes 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 28, 1949, at about 4 p. in. Vance received a telephone call at thestore from Williams, international representative of the Amalgamated,inquir-ing asto the progress Vance wasmakingtoward securing members for theAmalgamated.Vance stated he had all but one of the applications given tohim signed and expected that one tocomein the next day.Vance then noticed.Mitchell, the store manager, standing about 3 feet away and told Williams:"Mr. Wiliams, we will have to be careful what I say because Mr. Mitchell isstanding right here."Williams then gave Vance his telephonenumber and re-quested that Vancecall him whenhe (Vance) got off.Later that day, and afterhe hadcompleted his work for the day, Vance called Williams,usinga telephone-in the store, and made arrangements to deliver the signed Amalgamated appli-cations toWilliams that evening.During this conversation Vance againnoticed Mitchell nearby (aboutan arm's length from Vance) standing at thecorner of the courtesy booth" The following day (Saturday, January 29) as.Vance was leaving the store at the conclusion of his workday Mitchell toldhim Spurlock, supervisor of the grocery department, would call-himand trans-fer him and that he (Vance) would not be working at No. 10 anymore. Vancewas not given the, reason. for the transfer or any explanation whatsoever.'eSpurlock.did not contact Vance.On Monday, January 31, 1949, Vance located.''Spurlock in one of the stores and asked him the number of the store to whichhe (Vance) was being transferred. Spurlock answered that he "wasn't goingto transfer me ; they didn't need me no more." About a week later Vancewrote a letter to Spurlock asking the reason for his discharge.Vance did notreceive a reply."Respondent's counsel. stated:-Vance started at No. 11 store under Mr. Frank Robertson.He could not.get along with the store manager and he left the store on his own accordand came up to talk to Mr. John Schuhmacher about the matter.Mr.Schuhmacher thought it was just a clash of personalities and called thestore manager, and sent him back to work. Later, he was transferred overto number ten store where he had the same difficulty with anothermanager.Although Mr. Spurlock talked to him about the matter he refused to carryout his instructions andlo-his work-and helet him;go.Clements,managerof store No. 11 since October 1948, testified that he talkedto Vance several times about his (Vance) leaving his workand carrying onconversations withsalesmenor any other person that came into the store.Concerning Vance's leaving store No. 11 and going to Respondent's offices,Clements testified credibly as follows :Q. Now, did Mr. Vance before he was transferred from number elevenstore to number ten store, ever talk to you, on a particularday and leaveto go up to the MinimaxStores offices?A. Yes, I don't remember exactly the date.At that time,he had beenchanged from his regular job there as stocker checkerto the job of areceiving clerk at the back door, to receive and check all merchandise eithercoming in or goingout of the store, keeping merchandise in the back of the"Mitchell denied listening in or overhearing any telephone conversationbetween Vanceand someone else in or near the courtesy booth at any time around 4 p. nr. January 20 oraround 6 p.in. on that date and statedthatin connection with his duties as store managerhe "spent" quite a bit of time at or around the courtesy booth."Mitchell.testified that he told Vance he was being discharged because his work wasunsatisfactory and told him to call Spurlock Monday morning.Mitchell'sversion ofthis incident is not credited by the undersigned.14 Spurlock did not testify concerning these matters. MINIMAX STORES137room,keeping in [it] in shape, and we moved him over to that jobbecauseIt gave him a better job, better income, considerably better income thanpreviously.Ile was married then, and he started to fall down on that jobas he.had in his; previous occupationand Ispoke to himseveral times inthat regard.The merchandise when it comesin, hasto be put in its properplace and he let it accumulate in the back door while he carriedon a con-versation with drivers and so forth when they came in, and onething, he waspretty mad when I told him about it and he left and went up to the mainoffice.I didn't knowhe wasup there until Mr. Schuhmacher called me.Clements stated that Schuhmacher, president of Respondent, called him(Clements) and asked if he "would be willing to put Vance on,again" and he(Clements) said "yes," that Vance came back in the store but beforehe got hiscoat off, he (Vance) said "Well,I guesswe have got this settled up, then -,"some words- to that effect, I don't remember the exact wordshe spoke to me,and he said, "From now on, we're going to do it my way" and I (Clements) said,"Wait just a minute, if that is the ova [way] youmean,don't bother taking yourcoat off."Clements testified, Vance -then left the store and was transferred to store No.10, and did not thereafter work in store No. 11.Vance testified that after he was laid off (he did not know why) in November1948 he went to Respondent's offices and talked with Schuhmacher and Spurlockand that arrangements were made for him to meet Spurlock at store No. 11later that day but Spurlock "never did show up" and that thereafter he locatedSpurlock in another store and was told by him (Spurlock) to report to storeNo. 10.Spurlock stated that he came into the office on an occasion while Vance andSchuhmacher were talking, that he (Spurlock) called Clements and sent Vanceback to the store, that shortly thereafter Clements reported that he and Vancehad "tangled" and he (Spurlock) then authorized Clements "to get somebodyelse."According to Spurlock, a week or 10 days later Vance contacted him(Spurlock) and he (Spurlock) told Vance, "I'd see what I could find for him,he wad, to call me back...the—next morning and I found a placefor him andput him at No. 10." "W. C. Mitchell was employed by Respondent as storemanagerat store No. 10during the calendar year 1948 and until around March 1949.18Mitchelltestifiedthat Vance was employed at store No. 10 for about 4 or 5 months and was dis-charged January 29, 1949, because his work was unsatisfactory.Mitchellstated that Vance was designated a portion of the grocery department to keepup, to keep "the shelves stocked, the correct prices on them, the price tags under-neath the merchandise and see that the stuff was in the shelves and Vancecouldn't keep his part of it up at all" ; "The merchandise wasn't marked rightand the price changes weren't made in his section. .. ."Mitchell stated that Vance's work was unsatisfactory "since the first time hewas sent over to my store" and that the morning after "the quitting incident" "Vance reported for workand.wastold that his work would have to improve.Mitchellstated ondirect examination that Vance's"work didnot thereafter im-15 The substance of Clement's and Spurlock's testimony about this incident and Vance'stransfer to store No. 10, which the undersigned credits, appears more reasonable andplausiblethan Vance's version.11 At the time of thehearing Mitchell was employed as a salesman by the SchuhmacherCompany.(Respondent and Schuhmacher Company are integrated to an extent. Seeorder Dismissing Complaint Issued February 1950.) .17According to Mitchell this "quitting incident"occurred in December 1948. Seefootnote 11. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDprove and on cross-examination that for a "week or so, he done a very goodjob, but after that then, it was the same thing."Mitchell also testified that "Middleways" during his (Vance's) employmentat store No. 10 Vance was given a pay increase, that he (Mitchell) was "told"by Spurlock about the increase before Vance received it and that he (Mitchell)did not "oppose" the increase.Mitchell testified that he "had a lot" of troublewith employees not keeping'the shelves stocked ; that "we get employees comingand going quite a bit that can't do the job" ; and that during the period ofVance's discharge "we had a lot" of trouble with other employees keeping theshelves stocked.Nevertheless Mitchell could not recall anyone other than Vancethat was discharged for this reason.Mitchell testified that he did not talk to Vance or Spurlock about Vance'swork between the date of Vance's return to work after the above-mentioned"quitting incidentii8 and the date of Vance's discharge and was unable toexplain what prompted the discharge on January 29, other than to state thathis. work was unsatisfactory.Concerning the discharge, Mitchell testified that on January 29, 1949, he talkedwith Spurlock about, Vance's work and that Spurlock said, "Well, go ahead andlet him go and tell him to call him [Spurlock] Monday morning if he [Spurlock]could place him anywhere else, he would be glad to do it," and that he (Mitchell)discharged Vance tellinghim his work was unsatisfactory and he would haveto be replaced.19Mitchell admitted telling Vance at this time to call SpurlockMonday morning.The undersigned believes and finds that the reasons assigned by Respondentfor discharging Vance were not the true grounds therefor and, in the light ofthe entire record, including especially the evidence outlined herein withrespectto Vance and the evidence with respect to Wanda Gray (outlined hereinafter)that Vance was discharged because of his activities on behalf of the Amal-gamated.Wanda Gray(Mrs. F. L. Cooper) was employed by Respondent from aboutSeptember 22, 1948, to February 7, 1949, as grocery checker (operating the cashregister) at store No. 11.When first employed she received $30 per week andat the time of her discharge Gray was receiving $32.50 per week. At the timeof her discharge Gray had been employed at store No. 11 longer than any otherchecker at that store and was the first of three or four checkers at that storeto receive a raise in pay. Also at that time one of the checkers was still receiv-ing $30 per week.On February 7, 1949, about 8 a. in. and prior to the time when Gray wasscheduled to report for work, Clements, store manager, telephoned Gray andtold her "we are going to make some changes around here" and inquired "howwould you like to go into the Courtesy Booth on a night shift."When Gray re-sponded, "Well, if I have to, I would" and told Clements she thought he was"firing" her, Clements laughed and said, "Well, come down any time thismorning.""Gray immediately went to the store and conferred with Clements.Clements told Gray, "I am going to have to let you go" and when asked. why,said, "We are cutting down on our payroll and I am going to have to let yougo."Gray inquired, "Why me in fact I was the oldest employee out there Iis See footnote17, supra."As noted above Vance, whose testimony the undersigned credits, testified that hewas not given any reason or explanation.28This finding is based on testimony of Gray which the undersigned credits.Clementscould not recall telephoning Gray the morning of her discharge or "saying anything aboutworkinj as a: courtesy booth girl at night." MINIMAX STORES139Clements responded, "Well, it had come from the office, Mr. McBride told him tolet me go... ."Clements also said that possibly in a couple of weeks Gray couldgo to work in the courtesy booth on the night shift and offered to help Grayobtain other employment in the meantime.' Clements in this conversation alsoinquired of Gray whether she knew "John Payne was having anything to dowith the Union or not" and Gray stated she didn't know. Clements also statedPayne.had asked to be placed on "the Veteran's plan or whatever you call it"and that he (Clements) "would look like a fool if he went ahead'and putJohnny on a plan like that and then found Johnny had signed a union applicationblank and they would have to fire him, or.they would fire him."22At Clements' suggestion, on February 7, 1949; Gray went to Respondent'soffices and conferred with John Schubmacher. Concerning this conference Graytestified credibly as follows:Well, I asked him why I had been fired and he wanted to know whatreason Mr. Clements had given me, and I told him he said they were cuttingdown on the payroll.He said well if that was the reason Mr. Clements hadgiven, that was the reason I was fired. I can't remember our exact words.But I did ask him if I was fired because of the Union, because Mr. Clementshad mentioned earlier, he had advised me not to have anything to do withthe Union until such time as I could come back to work for -them. So Iasked Mr. Schuhmacher if that was the reason I was fired.He wanted toknow if Vance wasn't my brother, and he said, "Frankly, we don't appreciateVance hanging. around the store as much as he has been.We know hehas been talking to someone out there and we figured it was you." Thenhe turned his back on me and I got up and left.23-After his discharge on January 29, 1949, Ed Vance (brother of Mrs. Gray);continued his activities on behalf of the Amalgamated and made frequent visitsto store No.' 11 where he solicited members for the Amalgamated among Re=spondent's employees.James E. Burke, a witness called by the General Counsel, testified that aboutFebruary 5, 1949, John Schuhmacher and Ray McBride went to store No. 11 andpicked him (James Burke, then assistant store -manager at store No. 11) up andstore and parked and discussed several things including the current union ac-tivities..On this occasion, either Schuhmacher or McBride told Burke that ifthe Union did organize that would cut down the profits of the store, and thestore managers would earn less money.24 Ed Vance's activities in store No. 11were discussed and it was suggested that "maybe if we eliminated her [Mrs.Gray] be [Vance] wouldn't hang around so much and wouldn't give him anexcuse to be in the store."When these gentlemen returned to the store Clements,21Gray was not replaced.22 These findings are based upon the testimony of Gray.Clements denied asking Graywhether Payne had anything to do with the Union and denied talking to-Gray aboutthe G.J. plan and stating that he (Clements) would look like a fool if Johnny had signedup with the Union, if he recommended him. These denials are not credited. Clements'inability- to recall dates, names, places, and other circumstances concerning the events inthis case on cross-examination is striking in contrast to his definiteness on directexamination.as Schuhmacher's version of this conference is at variance with that noted above withrespect to details and Schuhmacher denied knowing, about the time of this conference,that Vance and Gray were related to one another. Insofar as Schumacher's versiondiffers-from that outlined above-it'is not.dredited.24Store managers share a percentage of the profits. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore manager,joinedthe group and it was decided that Gray "wasto be letout." 25On February 8, 1949, Gray returned to the store and asked Clements to get hera letter of recommendation and Clements said he would do his bestto get one,that he thought "he could convince Mr. Schuhmacher" ; that Gray "hadn't hadanything to do with the Union."Appioniihately 2 weeks after her discharge Gray 'Vent to store, No.' 11`andwhile there Clements asked her if she "would like to come back out there" andGray stated she was employed and not interested.Approximately 2 months after her discharge, while Gray was in store No. 11,Spurlock asked Gray if she "didn't want to come back to work there" and Graytold himshe was not interested.Gray was reinstated in July 1949 and worked until August 15, 1949,when shevoluntarily quit because her husband objected to her working.Concerning the reason for Gray's discharge Respondent's counsel stated :Wanda Gray was hired on or about September 22, 1948, discharged Febru-ary 7, 1949. She worked at number 11 store. She was letting-let go be-cause the Company had another checker that was coming back in Februaryand at that time, she was advised that she would be hired backjust as soonas the position opened up. A few days later, on or about March 4, 1949, Mr.Spurlock contacted here [her] and told her she could have her job back asanother girl was being transfer red- to another store and-theyhad an^opening.She did come back to work and in July 1949, and worked until about August15, 1949, when she quit of her own accord, and stated to the storemanagersne wasquitting because her husband objected to her working.Olements testified that Gray was let go because of decrease in volume of businessat the store and a consequent necessary reduction of staff. Clements stated thatfor a period of several weeks prior to the date of Gray's discharge he had hadsome trouble 24 with her leaving her cash register unattended and'that he hadtalked to her about, it on several occasions.He stated further that this troublewould not have affected her employment had a reductionin personnel not beennecessary,but that whensuch a'reduction became necessary Gray's conduct wastakeninto consideration and it was therefore determined to lay her off eventhough she had more seniority than some of the checkers retained. Clementstestified that the weekly reports prepared in the office and sent to the store each:week indicated a falling off of.volume of business' in; this department-and a con-sequentnecessary reduction in staff.Although there is evidence of constantfluctuation in volume of business and that these reports are in written form theywere not produced at the hearing and no explanation of theirabsence was made.In the light of the entire record it appears to the undersigned that Gray wasnot discharged because of the reasons assigned by Respondent but because ofher relationship to Vance and the consequent probabilitythat she was aiding21 The testimony of Schuhnracher and McBride is not entirely in accord with that ofBurke and insofar as it varies from the findings made above, is not credited.Whenviewed in the light of the entire record,Burke's testimony appears more plausible, moredefinite, and less colored than that of the others involved and is credited by the undersigned.26Thisfinding is based onthe testimony ofGray.Also Schuhmacher's testimonyindicatesthatGray asked him for a letter of recommendation.Clements stated Graynever asked"about a letter' of'recommehdation andyhegcouldn't recall talkingtbther:'aboutgetting a letter of recommendation.He denied telling Gray he would have to convinceSchuhmacher'she didn't have anything to do with the Union in order to get a letter ofreconrmendation.These denials are not credited.n The store manager's and assistant store manager's testimony as to the nature of this"trouble" are not in accord. MINIMAX STORES141Vance in his activities on behalf of the Amalgamatedand the undersigned sofinds.John B. Paynewas employed by Respondentas a back door man (receivinginbound. merchandise) at store No. 11 from about November 30, 1948, to Feb-ruary 7,' 1949.Payne..made application for- membership in the- Amalgamated the first.of-theweek prior to his discharge.He was given the application by Salinas,the store'sproducemanager(a nonsupervisor).On the Friday or Saturday prior to Payne's dischargeJames Burke, assistantstore managerat store No. 11, asked Payne "What do you know or what have youheard about that union?" and Payne said, "I heard they were going to have one."Then Burke responded that it was none of his (Burke's) business whether Paynejoined the Union but that "the Company was going to let go all the people whowere going to join the Union or had anything to do with it." (Burke's testimonyis substantially in accord.He (Burke) stated that he told Payne "it would berisky business fooling around with it" (the Amalgamated) and admitted thathe told Payne he "thought anyone joining the union would be fired.")On Saturday (February 5, 1949) while Payne was -filling the milk case Vancepassed by with a basket of groceries. Payne and Vance talked a fewminutesabout the organizing efforts of the Amalgamated.When Vance left, Clements,store manager, followed Payne into the back room and asked Payne what Vancehad.-heenS°talking about and., said that Vance had. created= quite a..rumpus withthe union business and that he (Clements) would rather that Vance didn't comeinto the store.On Monday, February 7, 1949, Clements asked Payne what he thought aboutthe Union and if he (Payne) had anything-to do.with it. Payne answered thathe (Payne) believed in unionism.and thought. it was a good thing. Clementssaid to Payne "he felt' badly that morning because he was going to have to letsome people go in connection with the union, that he hated to do it" because hehad "a good crew and a smooth running store." Prior to this date Payne andClements had talked about a G.I. training course leadingto store manager andin this conversation, on February 7, Clements said he thought Payne would bea lot better off if he (Payne) went on with the G.I. training and "forgot aboutthe rest of it." "Around 11 o'clock on February 7, 1949, Payne received a telephone call at thestore from a person' who identified -himself as Mr.-=Howard or Coward (Paynedid not recognize the voiceor name) .and inquired whether Payne "was'coming28 Payne impressed the undersigned as forthright,sincere, and honest and the abovefindings are based primarily upon his testimony.Clements testified that quite often, afterVance no longer worked for the Respondent, that Vancewas seen instore No. 11 andthat on one occasion he (Clements)observed Vance In the back room and "as soon as Iwalked out to the back room,he [Vance] left."Clements didn't"recall"asking Payne-what "Ed- Vance was talking about in the back part of the store." or telling "Payne thatVance was creating quite a rumpus about the Union." that he (Clements)would ratherbe (Vance) would not come In the store, in fact that he (Clements) did not want him'(Vance)around.Clements didn't"remember ever"having had any conversation withPayne at any time while he was there about Vance contacting employees during workinghours and didn't recall ever telling Payne he didn't want Vance hanging around the store.Clements dida-'t"remember"asking Payne what Payne"thought of the union" ordiscussing it with him.Clements denied tellingg-Payne=that he."felt.bad" because "he wasgoing to have to let some people go," denied stating that he felt bad because he wasgoing to have to let a number of people go on account of the Amalgamated, that he hatedto do so because the store was running smoothly,and denied telling.Payne that he(Clements)understood he (Payne)"wanted to 'take a O. I. training and that he,Payne,would be better off if he took that and.be better off without the union."On cross-examination Clements stated he couldn't recall a conversation with Payne about puttingPayne on the veterans training program but stated that,possibly Payne did refer to it. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the union meeting. the next night."Payne responded' that. if there was aunion meeting he would be there. At the conclusion of the telephone conver-sation Payne inquired of other employees in the store whether they knew a Mr.Howard or Mr. Coward connected with the Union but ,he was not then, nor hashe been since that day, successful in -identifying such person 28Also Respondent'sofficials at the hearing were notable to, identify anyone by the name of Howardor Coward.At about 4:25 p.m. on February 7, 1949, Burke, assistant store manager, saidto Payne, "Johnnie, I hate to tell you this and Mr. Clements doesn't want to tellyou, but they are letting you ,go this evening and Mr. Spurlock [grocery super-visor].is on his way out with your check.. . . ." A few minutes later Spurlockcame into the store and started: talking to Clements and Burke. Payne went towhere they were talking and said he knew he was going to be fired and that afterthat phone call he knew exactly why, "for us not to go into detail or beat aroundthe busy [bush] about the-thing anymore.", Spurlock gave Payne his pay checkand Payne left the store..On February 8, 1949, Burke, during a conversation with Mrs. Gray, told herthat the day before (February 7, 1949) Payne had been fired and that `.`someonehad called Johnny. [Payne] asked him all about the union activities at No. 11,asked how, Ed [Vance] was coming along." Burke told Gray that "Johnnyevidently told him everything. that was,said.how things were going-out there andlater that afternoon ,Mr. Spurlock brought Johnny's [Payee's] check, outthere."Respondent's reasons for discharging Payne as stated by counsel were, asfollows :He was employed November 30, 1948,' and he signed an application foremployment and he was told before he became a permanent employee, thathe had to have--had 'to undergo a medical examination.He reportedlygot off work to go to the doctor's office for examination, but did not secure it.On the third occasion, he asked permission to get off and go for'the medicalexamination. ' He reported to the company that he had gone to the doctor andwhen the personnel man checked ' with the doctor and found he. had neverreported there, that, coming.;along with the reporter [report] from,.his prioremployer which was not of such a nature, commendable, that we could retainhim in as an employee and the company let him go.Payne testified that he submitted his application for employment to Re-spondent on or about November 30, 1948, and denied that he was informed at thattime that he would be required to undergo a physical examination.He statedthat between Christmas 1948 and the first of the year he was requested to takea physical examination and . given 'the name. andaddress of the doctor to see.Payne testified that he made-two trips to the doctor's office but on each occasionarrived at the doctor's office too late in the day to take the physical examination,that tentative arrangements were made for him to get off work early for athird try but that on this occasion a. large shipment arrived at the store and hewas unable to leave and that.. tentative plans had been made for him to tryagain onthe day thathe was discharged.'0 Concerning this telephone conversation Clements testified :Q. I believe the record 'shows that on February 7, 1949, the day Mr. Payne wasdischarged,' he says be-find a phone conversation, were you present at that phoneconversation?A. No sir.Q.Did youeavesdrop or listen in on any phone conversation?A. No, I'm not in the habit of doing that.30No testimony concerning this conversation was given by Burke. MINIMAX STORES143Payne denied that he told Clements that he had been to the doctor and takenan examination.Clements testified that he told Payne at the time Payne signed an applica-tion for employment that it was a rule for all male employees to take a medicalexamination, a' that Payne thereafter got off from work three times to take theexamination, that on the first two occasions Payne arrived at the physician'soffice too late in the day to be examined but that the morning after the. thirdtryhe (Clements) asked Payne About it and Payne said "he had been downthere and examined."Clements stated he then reported to the office that Paynehad taken the examination. Clements stated he later learned from the officethat Payne had never taken the examination and thereafter Payne was dis-charged by Spurlock:Clements also stated that on occasions tentative plansto let Payne off to take the physicalexamination were cancelled,"If a truckhappened to come in late, well naturally, we had to unload it."Spurlock testified that Payne was discharged because of a combination ofreasons-an unfavorable report from a prior employer, complaints from thestore manager about Payne, and because of a failure to take a physical exam-ination although he (Payne) reported that he (Payne) had taken it.'A document received in evidence, which purports to be from one of Payne'sprior employers and allegedly was received by Respondent in the usual courseof business on or about December 21, 1948, states :Employed fromJune 4, 1948toNovember 4, 1948Position heldclerk in grocery Dept.--Were services sa atissfacfactory?No----------------------------------------------------------Would you rehire?No---------------------------------------------------------------------If not, please state reasonsDrinking on job.Would not work or letanyone else--------------------------------------------------------------------------------------------Do you think this applicant would make us an effective employeeNoIs applicant honest?Reliable?No--------------------------------------------------Do you know of any information which would make you feel that weshould not employ the applicant?-----------------------------------------------------------------------------------------------Date11-18-48Signature(signed)PercyWhite Mgr.------------------------------------------ ------B & B Food Store #14Hooston Texas (sic)The above-mentioned report. is on a form on Respondent's stationery and bearsa stamp stating it was received by Respondent on December 21, 1948. Spurlocktestified he saw the report on or about that date but did nothing about it exceptsend it-,to Payne's personnel file.According to Spurlock on the day that Payne was discharged, Schuhmachertold him (Spurlock) that he (Schuhiacher) had checked with the doctor andfound out that Payne had not taken a physical examination, although Paynehad reported to Clements that lie had and Clements had so informed Schuh-macher.Spurlock testified that he (Spurlock) thereupon sent for the personnelfile on Payne and in the light of the afore-mentioned report decided to dischargePayne and did discharge him that evening.Spurlock testified that he told Payne at the time he was discharged :Told him I was sorry it didn't work out.He'd been warned to take hisphysical and reported he had taken it and we found out he hadn't, alongwith the reports we got back with his previous employer, there was nothingelse for us to do but discharge him.31 Itwasa practice of Respondent to'require such an examination of male employees. 144DECISIONSOF NATIONALLABOR RELATIONS BOARDSpurlock also testified that Clements told him (Spurlock) that Payne couldn'tkeep his work up that he talked too much with men that called on him, such asbreadmen and milkmen and all the different deliveries. The record does not-reflect the details of any such complaints by Clements, or that Payne's personnelfile reflected such complaints and this testimony by-Spurlock is not entirelyconsistent with that of Clements.Schuhmacher testified that Clements reported to him that Payne had saidthat he (Payne) had been examined, that he (Schuhmacher) "waited then a fewdays for the written report to come in from the doctor and when I didn't get it,then I called the doctor to find out why it hadn't come in."According to Schuh-macher he called the doctor ,"probably-three days maybe two, about that lengthor time" prior to the date of Payne's discharge and the doctor stated that Paynehad. not been examined. Schuhmacher stated he passed this information toSpurlock, that he and Spurlock then discussed-the doctor's 'report and the reportmentioned above from a prior employer and this combination was the reasonfor Payne's discharge.It is evident from the above outlined facts that one of the crucial points con-cerning Payne's discharge is whether he reported that he had been examinedphysically as claimed by Respondent or whether Payne's testimony is to berelied upon.The undersigned has given considerable thought and study tothismatter and has concluded that the preponderance of credible evidence inthe entire case tends to support Payne and that his testimony should be accepted.The undersigned was not favorably impressed by Spurlock or Clements andSchuhmacher's testimony must be especially sifted before being relied upon,and much is to be desired concerning Payne's alleged statement that he hadbeen examined,$2 and if so when ; concerning Clements' alleged report to theoffice, to Schuhmacher or to whomever he reported such information, and themotivation for Clements' action," if he did in fact report such.Payne's per-sonnel file does not disclose any information concerning the alleged statementsof the physician although the record establishes that such files normally reflectinformation received, either oral or written, bearing upon the qualificationsand fitness of individuals as desirable or nondesirable employees.Also thephysician allegedly involved herein did not testify in this proceeding.Further-more, there is no evidence that this file reflects any report from Clements.In addition the record reflects that, Payne has certain physical ailments butthat these were known by Respondent's officials at or about the time Paynewas employed.Allen, Respondent's assistant store manager at the time Paynewas hired, was Payne's supervisor at B & B Food Stores (the concern fromwhom Respondent received the 'afore-mentioned report) and was aware ofPayne's ailments and these ailments were discussed with Clements and Allenat the time Payne submitted his application for employment and Payne wasauthorized to indicate on the application that he (lid not have any physcialailments or defects.Payne's physical ailment (Bright's disease) if unheeded might seriously in-82The following testimony by Clements on cross-examination is especially noteworthy :Q.You say at that tinre, he [Payne] told you he hadn't been down there forhis physical and you told them tsomeone in the office} then that he [Payne] hadtold you he had?A. That's right.axThe reasonassignedby Clenrents does not impress the undersigned as being thetrue reason:Normally a medical report is made by the physician.Clements never madeany'similarreport eoncerning'other emplocees'and Clements' explanation for the excep-tionalaction inthis instance is generaland when analyzed carefully has color of anafterthought. 145terfere with his work, but there is no evidence that, at or about the time involvedherein, it did in fact interfere therewith to an appreciable extent.The sequence of events during the period of organizing activities and theinterrelationship of the unfair labor .practices found herein and their bearingupon Payne's discharge also must be, and have been, considered in determiningwhether Payne was discharged in violation of the Act.Under all the circumstances the undersigned believes and finds that Paynewas discharged because of his membership in and association with personsactive on behalf of the Amalgamated.OgieWhiteheadwas employed by Respondent as -a produce clerk from July1, 1947, to February 7, 1949.Whitehead worked at store No. 10 for about 6months and then quit.He was called back after 2 or 3 weeks and sent to storeNo. 4 for a few days and then went to store No. 8 where he worked until thesecond week of January 1.949 at which time he was shifted to store No. 11.Hewas working at store No. 11 at the time of his discharge.On February 4, 1949, Salinas, produce manager, at store No. 11 (not a super-visory employee) solicited Whitehead's membership in the Amalgamated andgave him an application form.The next day (Saturday) Whitehead returnedthe application, executed to Salinas.Salinas kept the application card about30 minutes and then returned it to Whitehead stating "that they were going tofire everybody that turned one in." 34Whitehead then gave his Amalgamated'sapplication to another employee of store N'o. 11 (the butcher).On Saturday, February 5, 1949, Whitehead observed Schuhmacher and McBridein store No. 11.After their departure Whitehead asked James Burke, assistant,store manager, "if Mr. Schuhmacher and Mr. McBride said anything about firingthe employees who joined the union" Burke said "he thought they were goingto fire everybody'that joined the union," and that "they had a list, one list ofnames already."Whitehead asked Burke where they got the "list" and Burkestated the Union had to turn in the list to the Employer."On February 5, 1949, Ed Vance, Whitehead, and others in the rear of the storetalked about the Amalgamated.As Clements approached, Vance left. Clem-ents told the employees "not to let Vance back there any more, that he wastrying to organize a union." 36On Monday, February 7, 1949, Whitehead was advised via telephone at thestore by a friend of his (unnamed) that "they were giving me [Whitehead]the runaround."Whitehead then asked Burke "if he knew anything about themgoing to fire me" and Burke said, "not unless I [Whitehead] had been foolingaround with the union," that Whitehead didn't have anything to worry aboutbecause "they couldn't let anyone go they didn't have to, on account of theones they might let go that joined the Union." 37 Later that day, February 7,1949,Whitehead was discharged by Burke.Whitehead testified that Burke:asked me if I remembered what I asked him about this afternoon. I saidyes.He said, "Well, it is the truth.They asked me to tell you tonight notto come back tomorrow."31 Salinaswas discharged or laid off the same date that Whitehead was discharged,but his (Salinas') discharge or layoff was not litigatedherein.36Burke didn't recall whether he told Whitehead or someone else about the list butstated he did tell one of the men "anybody joining the Union, the office would knowabout it because the names had to be submitted to the office by the Union" and that headvised Whitehead and others not to "fool around with" the Union.On cross-examinationby Respondent's counsel Burke denied that he ever told Whitehead "if he joined the unionhe would be discharged."as Not specifically denied by Clements.But see section, above, entitledJohn B. Payne.34Burke admitted that Whitehead inquired whether he was going to be let out andstated that lie (Burke) told him not "to worry about it." Burke did not deny theremainder of Whitehead's testimony. 146DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent's counsel with respect to Whitehead stated :Ogie Whitehead was hired more or less as a helper in the Produce Depart-ment as an extra and he worked in various stores, number one store, num-ber ten store and number eight store and number 11 store.He was hiredin as an extra in the Produce Department as a helper and lie was let godue to a reduction in forces in that department on February 7, 1949 and hewas told at the time, when they had other work they would have him back.On February 19, 1949, Mr. Rowan, the produce supervisor, offered him, hisjob back which he refused. (sic)Whitehead testified that his employment was steady, regular, and continuousexcept for the 2 or 3 weeks when he quit(supra)and a few days (one or two) ofsickness and that if he was "classified and treated sort of as an extra man inthe produce department" he didn't know it.Whitehead denied that Rowanor any other management official of Respondent except as noted below, everoffered him his job back.He further testified that subsequent to his discharge(date not revealed) except for durilig summer of 1949 and while he was in storeNo. 8 McCreight, store manager,asked me what I was doing, how much money I was making, if I liked;t,and he asked me how I would like to come back out there. I told himIdidn't know, that I would think it over.He said, "You keep in touchwith me," and he walked off.A definite job or opening or compensation at Respondent's stores was notdiscussed.Thereafter Whitehead was in store No. 8 several times, but nothingwas said about reemploying him.Clements, store manager at No. 11, testified that Whitehead was let gobecause of a necessary reduction of help in the produce department.Here asin the case of Gray, records concerning the decrease of volume of businessand a consequent necessary layoff of personnel were not produced. Clementstestified thatWhitehead was the junior in his department, having just beensent over from some other store and that he was not replaced at that time.Clements did not know when Whitehead was replaced. Clements testified thathe conferred with Rowan, produce department. supervisor, before dischargingWhitehead.When Rowan was first employed by Respondent in January 1.949 as producesupervisor (general supervisor of the produce departments in the 11 stores),Whitehead was-working in store No. 8 as produce manager (nonsupervisor).About January 1.5 Rowan transferred Whitehead to store No. 11 and demotedhim to produce clerk.Rowan testified that Whitehead was demoted because :he wasn't cutting the, getting the best gross profit, and from the experienceI had worked with him those two weeks and the store managers of thecompany, I didn't think he was an effective employee in the capacity.Rowan testified that an attempt is made to keep salary expenses of theproduce department within a specified percentage of the gross sales of thisdepartment and that percentage and volume figures are computed weekly. Rowantestified thatWhitehead was let go because of a drop in the volume of busi-ness and Whitehead was selected instead of one of the other two clerks " be-cause he (Whitehead) was not as effective in waiting on customers.Rowan stated that during the latter part of February 1949 he (Rowan) tele-phoned Whitehead where he was working (Huffington's) and asked Whitehead38These clerks had not been produce managers and had not worked forRespondent aslong as Whitehead. MINIMAX STORES147if he wlis interested in going back to work for the company," that Whiteheadsaid lie was not interested at that time, and that he (Rowan) told Whiteheadif he ever did, come to me and maybe we can work something out-with you."Rowan made a favorable impression upon the undersigned.Neverthelessin the light of the entire record, including Whitehead's experience, the lackof.evidence comparing the relative effectiveness of Whitehead and. the twoclerks,, retained except for mere statements that Whitehead was, less effective,and including the timing of Whitehead's discharge in relation to his unionactivities, the undersigned concludes and finds that Whitehead was dischargedbecause of his membership and suspected activity on behalf of the Amalgamated.McCreight's inquiry as to how Whitehead "would like to come back there,"in the opinion of the undersigned, is not the type of offer of reinstatementcontemplated after a discriminatory discharge.However, Rowan's offer appearsto fulfill all of the requirements.While Whitehead denied that Rowan or anyother management official except McCreight offered him his job back he (White-head) 'was not confronted with the specific testimony of Rowan concerning thismatter. In resolving this conflict the undersigned has searched for possible cor-roborating circumstances and notes that according to Rowan another employee,Salinas, also contacted Whitehead at Huffington's, about going back to work forRespondent and reported to him (Rowan) that he (Salinas) had made suchcontact.The details of Salinas' efforts to get Whitehead to return and whetherhe (Salinas)was acting on behalf of Rowan is not revealed by the recordexcept that the record does infer that he was so acting. Salinas was not awitness 'herein.Under the circumstances the undersigned resolves the con-flict in favor of Whitehead and finds that he was not offered reinstatement.Joyce Puckett(now Mrs. Guy Jones, Jr.) was first employed by Respondentin September 1947 as a checker (checking purchases and accepting paymenttherefor) at store No. 11 at $27.50 per week. She was thereafter raised to $30as a checker and still later made a booth cashier in the courtesy booth at$32.50 per week. She was employed as, a booth cashier in store No. 11 in October1948 at $35 per week when she voluntarily quit. Puckett returned to storeNo. 11 about November 28, 1948. At that time she accepted a temporary jobas checker, until a job as booth cashier opened. She was reemployed at $35per week.After working as checker at store No. 11 for about 2 weeks, Puckettwas transferred to store No. 4 as booth cashier at $35 a week, and this is thejob she held-at the time of her discharge on February 7, 1949.Puckett made application for membership in the Amalgamated on January23, 1949, and was active on its behalf.On February 5, 1949, Olen Scoggins, assistant store manager for that day,asked Puckett if she "knew they were trying to organize a grocers union" and,when Puckett responded in the affirmative, said "I don't know if you are a mem-ber of it or not, but everyone that joins the Union will be fired." Scoggins' alsostated that "Jack Burt [the assistant store manager Scoggins was replacing]was fired for joining the union and anyone else joining the union would befired too...." 3DConcerning her discharge Puckett testified as follows :Iwas punching my timecard out [on February 7] and be [Bishop, storemanager] came in the booth and I told him I was fixing to go home, and hetook a check out of the inside of his coat pocket and handed it to me andso he said, "I am sorry to do this, Joyce." And I said, "Well,, how comeam I gettingit like that."And he said well he didn't know, I would haveto call the office to find out about it, that he had been told by the officesoThe undersignedaccepts Puckett'sversionof thisconversation rather than that ofScogginswhichdiffers substantially.961974-52-vol. 95--11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDto fire me andthat he just worked for a big company and he hadto do whathe was told.ConcerningRespondent's reasonfor Puckett's dischargeRespondent's counselstated :Joyce Puckett first went to work for Minimax September 6, 1947, atnumbereleven store.She quit on October 7, 1948, at atime that Mr. JoeAtkinson quit.She came back on November 28, 1948, and worked 25ahours at store number 11 and was then transferred to storenumber fouron December 5, 1948. After she got over to store number four,she con-tinued to get into arguments with the ,manager and talked to, the customersabout the manager. The company supervisor talked to her about that tomend her ways and she didn't do it, on February she was let go.Puckett testified on cross-examination that she always got along withBishop,storemanager atstore No. 4, and denied that she "got in any argument with himor anything," that she ever had any arguments or disagreements with Bishopabout her work, that she talked "to the customers about him," that she "evertried to run him down to the customers," and denied that Spurlock, supervisor,ever talked to her about talking to customers about Bishop. Puckett stated thata number of times Bishop had told her that her work was efficient and that about4 or 5 days before her discharge Bishop, in her presence, told her father thather work was good and that no other store manager was going to get her be-cause he was going to keep her for his cashier.After her discharge Puckett met Spurlock in a Walgreen's drug store and lieinquired whether Puckett would like to go back to work. Puckett asked "doingwhat," and Spurlock said "checking."Puckett indicated she "didn't want togo back to work checking after I was fired as a booth cashier." Booth cashiersnormally receive more money per week than checkers.Scoggins denied asking Puckett "if they were trying to organize a union there"and denied telling her that Jack Burt was fired for joining the Union. Scogginsthing about the Union and "I told her I didn't know, all 1--knewIwas in theunion.Yousee I'm logged in Local 211. . . ."He also testified that "Puckettasked me what I thought about it, and I told her the union was all right, that Ibelonged to the Union.That's when I walked off and left her, . . ."Scogginsprior to his employment by Respondent was a member of Pipefitters and Plumb-ers Local 211 and obtained employment with Respondent while out of workbecause of a strike by Local 211. In the light of the entire record and fromobservation of witnesses the undersigned credits Puckett rather than Scoggins'version.Spurlock testified that Bishop complained to him (Spurlock) that Puckettresented him (Bishop) and talked to customers adversely about him (Bishop)and, that he (Spurlock) talked to Puckett several times about her conduct andthat Puckett was discharged for "running down" Bishop to customers and be-cause of her prior "walk out" (quitting in October 1948). Spurlock testified thatBishop was a new manager in the store and "all the help resented him, didn'twork with him, so, along in there, there were several changes made in the matterof a month or two. If I remember right, I think the whole entire, within twomonth, the whole entire grocery organization almost was changed, that isn'tunusual, because we do that quite often."However according to Spurlock onlyPuckett and.Jack Burt40 were discharged because of talking about'Bishop.Asnoted above Puckett denied she talked to customers about Bishop and deniedBurt's discharge was not litigatedherein. 'MINIMAX STORES149that Spurlock talked to her about "running down" Bishop to customers. Bishopwas not called as a witnessherein and there is no explanation as to why he wasnot calledexcept that the record reflects he does not now live inHouston.How-ever the record also reflects thathe (Bishop)came to Respondentfrom Beau-mont, Texas, and after leaving Respondent's employment returned to Beau-mont.The record reveals that an attemptwas madeby Respondentto locateBishop in Houston butdoes not reveal that efforts were made tof locate him, inBeaumont or in any locality other than Houston.Under the circumstances revealed by the record hereinthe undersigned creditsPuckett's.testimony and finds that she was discharged because ofher member-shipin the Amalgamated.Spurlock's inquiring as to whether Puckett would like to go back :.to work"checking" is not considered an offer of immediate and full reinstatement toher former position or to a substantially equivalent position. .Frankie Dee Barnes was employed by Respondent as a checker," from Feb=ruary 5 to February 9, 1949. On or about February 9, 1949 (Barnes,was not sure of the (late) Barnes, her sister (Ruth Christiansen), and another.'employee (unnamed), ate their lunch in a nearby Walgreen's Drug Store.Whilesitting in a booth these employees discussed Christiansen,s "getting fired forsigning up" in the Union and the Amalgamated's meeting that was to be heldthat night.42When these employees observed the assistant store manager ofstore No. 4 (where these employees, Barnes and the unnamed employee, worked),sitting in an'-adjoining booth (back to' back with Barnes) they quit talkingabout the Union and left the drug store.The employees did not ,say anythingto the assistant store manager and be did not say anything to them "he justlooked at us when we left."At the close of business that day the store manager(Bishop), told Barnes that Spurlock had called him and was sending a girl totake Barnes place, and that Barnes was to cone to the office and pick up hercheck.The store manager stated to Barnes that he did not know why Spurlockwas sending a girl to take Barnes' place."Barnes registered with the unemployment office and on February 23, 1949, wasreferred by that office to Respondent's store No. 1.On that date Barnes was toldto report'for work the next morning.On February 2.4, 1949, Barnes reported forwork at store No. 1, at which time the store manager (Alr. Glover)asked if shehadn't worked at store number four and upon receiving an affirmative replystated that one of his old checkers had come back and he wouldn't need Barnes-Respondent's counsel stated that Barnes had given in her employment applica-tion her prior employment and on checking her reference, the report came backunfavorable to her and she was let go.Barnes was interviewed for employment by Spurlock who employed her.Dur-ing this interview Barnes told Spurlock that she had worked as an extra orpart-time employee for Weingarten's Food Stores.However her written appli-cation submitted the next day does not list Weingarten's as aprior employer..Barnes testified she didn't consider such part-time work important enough to,mention in her employment application.Barnes last worked for Weingarten's"about the last of January 1949"-immediately before she went to work forRespondent.Spurlock at the conclusion of his interview with Barnes called'Respondent's personnel office and requested that Barnes' last employer-(Weingarten's) be checked.Thereafter Respondent's personnel office reported!41Checking the prices on merchandise selected by customers and accepting paymenttherefor.42Barnes attended the meeting and signed an application for membership in theAmalgamated.The application was signed after Barnes' discharge.41 As noted elsewhere herein Bishop was not a witness in this proceeding. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Weingarten's report concerning Barnes indicated that.she. was-unsatisfac-tory-"dishonest."On the basis of this information (.report from Weingarten's)Spurlock called Bishop and told him (Bishop) to discharge Barnes. Spurlock'stestimony concerning Barnes, which is corroborated by reports, made in the. usualcourse of business, is credited by the, undersigned.Spurlockwas instore No. 1 when Barnes applied there for employment andhe (Spurlock) told Glover not to hire her-"we got a bad report on the.-lastplace she worked."Spurlock denied, knowing that Barnes "ever belong to the Union"and de-nied receiving any report of a conversation between "Barnesand her: sister andanothergirlout of the Drug Department at lunch hour at Walgreen's."The record is not free from suspicion of discriminatory motivation, neverthe-less the undersigned believes and finds that the preponderance of evidence is in-sufficient to sustain the allegations of the complaint with respect to Barnes.C. Interference, restraint, and coercionIt would unduly lengthen this Report to discussseriatimthe 14 specific alle-gations of interference, restraint, and coercion of employees in the exercise oftheir right to self-organization.Much of the evidence relative to these allegationsis outlined above in connection with the evidence bearing upon the discharges(especially the discharges of John B. Payne, Ogie Whitehead, Joyce Puckett, andWanda Gray) and only evidence, in addition to that outlined above, will nowbe discussed.DorothyShaferand Martha Demel each testified that about the first weekin February 1949 James Calvery,assistantstore manager at store No. 6, cameto where she was working and interrogated her as to whetherHughGailey (backdoorman at storeNo. 6) approached her about joining the Amalgamated. Cal-very denied such interrogation."HughWilliamGailey,an employee at store No. 6, joined the Amalgamated"Around in.February, the first, 1 believe it was, sir, '49."On February 1 or 2 Galley and another employee (McCracken)had adisputeconcerning the distribution of clean aprons.They were unable to settle thematter between them and took it up with Florian, the store manager. Aftertalking to Galley and McCracken about the disputed matter Florian asked Mc-Cracken and Gailey what they knew about the Union and when Gailey said hedidn't know much about it Florian responded, "Well we don't want any union."Gailey learned that Calvery had asked Shafer and Demel whether he (Gailey)had asked them to join the Amalgamated, and, on or about February 9, 1949(Gailey) observed Schuhmacher, McBride, Florian, and Calvery talking in thealley back of the store. Later that day Gaileysaidto Calvery "I hear the storeis going to get rid of me" and upon receiving an affirmative response, asked why.Calvery said "Heard you were over at number nine talking about the union and atthat time, Mr. McBride wanted to fire you on that day but Mr. Florian took upfor you."While Gailey was employed by Respondent he was training under a Govern-ment training program to become a grocery manager.On February 9, 1949, Florian again asked Gailey what he (Gailey) knew aboutthe Union and inquired what good the Union would be to Galley since Galleywas "on the GI training" and stated "The company don't want the union, I don't'.want the union and you shouldn't." Florian went on to state "Well, you, knowthat you have been beat out of a job by the union. . . . You were up forpromotion. . . . It was fixed for you to go over to number nine as Grocery," As hereinafter noted Calvery.'s denialis not credited. MINIMAX STORES151Manager."Gailey responded, "I'm sorry, I would have liked to Have the job"and Florian said, "Well, the union beat you out of it." Galley stated "Well, may-be the boy won't make it, maybe I can stand, a chance later on to get it" -andFlorian said, "Well maybe so. As far as the union, these people that are signingup now, if you do get the union, it will never do you all no good, you won't behere....As far as the union, there are a thousand reasons a person could befired from a job."Florian also told Galley that if he joined the Union, he'd befired "like all them other people."Around the first of February, Kenneth Sims, then international representa-tive for the Amalgamated, conferred with McCracken, a butcher in store No. 6.About 5 minutes after Sims walked away Florian asked McCracken whetherSims was an organizer for the Amalgamated. Upon receiving an affirmativereply Florian commented that since the butchers were already organized" hethought it was "none of our damn business to organize the clerks" and said"if they went union, Mr. Schuhmacher, would have to raise the price of cannedgoods a penny each can or more in order to pay the grocery clerks and checkersand all, said he didn't care if they went up on groceries, just cut down on theirhelp and lay somebody off."McCracken further testified that Florian on severaloccasions interrogated him about Amalgamated's activities.McCracken testified that Florian told him (McCracken) that the reason be(Florian) couldn't promote Galley "was on account he was a trouble maker,agitator," that Florian told him (McCracken) "he [Florian] was going to haveto dismiss Mr. Galley because he was agitating trouble around there and every-thing and that if it didn't stop, he was going to dismiss me and all the rest ofthem and if this union's talk and cigarette smoking and all that stuff in theback room-all that had to be cut out."Calvery testified that Schuhmacher, McBride, Florian, and he had severalconversations "out in" the alley, that Schuhmacher and McBride had statedto him that they had heard "they" were trying to organize retail clerks andhad asked Oalvery if there.had been anyone in the store trying toorganize.He also testified that Galley was working under the G. I. training program, thatFlorian had recommended Galley for promotion to assistantmanager,that atone time Gailey was up for promotion to assistant manager at store No. 9, andthat he (Calvery) talked to Galley and told him that he was under trainingto become. store manager and in line for a promotion and if he got the job theUnion would not mean a thing to him. Calvery testified this was the onlyconversation he had with Galley about the Union. Calvery did not deny thespecific remarks attributed to him by Galley..Florian testified that in February 1949 Galley and McCracken had a disputeconcerning the distribution of clean aprons which they were unable to settlebetween them, and he (Florian) talked to them about it and told them to tryto get along together.Florian denied asking Galley whether he had belongedto the Union, whether he (Galley) was soliciting union membership, and deniedthat he told Galley that he (Florian) was going to fire everybody that joinedthe Union.Florian testified he never interrogated any employee about their union activitiesand denied asking Galley what he knew about the Union. Florian did notspecifically deny stating to Galley "Well we don't want any union."Florian stated that Galley was working under the G. I. training program,that around the first of the year, 1949, he (Florian) recommended Galley forpromotion, and that at that time Galley was being considered for promotionto assistant store manager at store No. 9, but that Galley didn't get the promotion"There Is, a contract between Respondent and the Amalgamated concerning butchers. -152DECISIONSOF NATIONALLABOR RELATIONS BOARDbecausehe (Gailey) asked the checker at store No. 9 to check his groceries out,without charging him (Galley) for. them.. Florian stated that he told Gaileyabout this promotion and told him that the reason he didn't get it was becauseof these activities at store No. 9.Florian denied that he stated to Galley "you're on this GI training matter, thatthe company does not want th`e`union, I don't want the union;' and you shouMn'twant the union" and stated that he (Florian) discussed the Union with Gaileyand "explained to him that I didn't know whether he was going to want to jointhe union or not, but I made the statement that I couldn't see where the unionwould help him since he was on the GI training program and he was beingtrained for Assistant Managership and the union doesn't fit that part of the pro-gram."Florian denied telling Galley that "he would not get the position becauseof the stink he was causing over the union." Florian testified that Galley in-quired when he (Gailey) was going to get his promotion and that, he (Florian)said he didn't know that he had recommended Galley and it was now up to thesupervisor, that Galley then asked what Florian thought of the Union and he{Florian) said, "Well, I'm not against it or I'm not for it and I don't know howyou feel about it or whether you want to join or not join it, but since you're underthe GI training program, I can't see where the union would help you too muchbut it's your own interest or own business, none of my business."Florian denied stating to Gailey that "he'd be fired or he wouldn't get thepromotion for joining the union," denied stating ""any of the-employees would bedischarged because they joined the union" or "engage in union activities" anddenied that be told Galley "you have been beat out of a job that you were up forpromotion to go to number nine because of the union."Florian admitted that he told Gailey "that there were one thousand reasons forfiring a person from the job aside of the union" and was unable to recall whenthe conversation occurred, what prompted his remark, or what the conversationwas about.Florian testified that during the entire length of time that Galley worked atstore No. 6 he was "unsatisfactory," that "he was doing a poor job" and "cursing,"and that he was a "trouble maker and agitator."He also testified that a fewdays after the apron incident he (Florian) considered discharging Galley but,didn't discharge him because he had heard of Galley's union activities and wasafraid it would "look like I discharged him for trying to join the union."Never-theless, according to Florian, he (Galley) received several automatic raises whileunder his (Florian's) supervision, he (Gailey) was recommended for promotionaround the first of the year and prior to the apron incident, and was consideredfor a promotion to assistant store manager around the time of the apron incident.Also according to Florian after Galley missed the promotion to assistant managerat store No. 9 he (Florian) and Gailey had another conversation about Galley'spromotion and he (Florian)'told Galley he (Florian) would recommend him(Galley) for promotion but when he would get it, "I couldn't promise him."Florian further testified he never told Galley he (Florian) had considered dis-charging him.Florian testified that be learned of the union organizing campaign prior to theconversation with McCracken and Galley about the aprons, that he learnedabout it from Schuhmacher and McBride, and that they (Schuhmacher andMcBride) came out to the store and told him (Florian) "they thought the unionwas working our stores and to be sure the employees didn't take the company'stime to discuss the union problems and not to let the employees talk about theunionsin the stores."Florian stated further that he talked to Galley about theunion "during all the union's activities," that he told Galley he (Florian) hadheard something about the union, and that "we didn't want the employees taking MINIMAX STORES153the company's time discussingunion and unionpolicies, they would take it ontheir own.time."Florian did not know whether the checker at store No. 9 involvedin the allegedincidentof Gaileyrequestingfree groceriesis still inthe employ ofRespondent. In any event she was not calledas a witness.Also'Tyron,managerat store No. 9, was not called.Florian testified that two mencame intothe stare and talked to McCracken"about thirty 'minutes" andthat after they left he (Florian) asked McCracken"who the men were, and he [McCracken] said that he didn't know and I [Florian]told him he shouldn't waste his time talking while we had a lot of customersto be waited on." Florian denied asking McCracken at that time "whether thesemen were signing any people up with the union" and denied ever asking Me-Cracken "who was running the union deal."Florian deniedtellingMcCracken that he (Florian) "could not promote Galleybecausehe was agitating for theunion" andstated that he hold McCracken "Icouldn't promote him, [Galley] on account of he was an agitator in the store.Florian stated that this conversation occurred in the first part of 1949 andabout the time the union campaign was going on. It is not clear from the recordwhether Florian explained to McCracken at that time what he meant by "agi-tator" although McCracken's testimony indicates Florian said something about"agitating for the unions."According to Florian he meant "not getting alongwith all. the employees.in the store, having so much trouble with him."work and "trouble maker and agitator" attitude were not sufficientlyserious towarrant withholding of increases in pay and recommendations for promotionand the record does not reveal any remarks concerning his (Gailey's) being a"trouble maker" and "agitator" until the advent of the Amalgamated.Under the circumstances revealed by this record and from observation ofwitness, where there are conflicts of testimony the undersigned credits the tes-timony of Wanda Gray, Dorothy Shafer, Martha Demel, Hugh Galley, and/orJ. E. McCracken rather than the testimony of Calvery, and/or Florian.D. Arbitration effortsImmediately following the afore-mentioned discharges, and others whichoccurred about the same time, officials of Respondent and officials of the Amal-gamated conferred and fruitless efforts were made to adjust these matters.Atthese conferences arbitration and posting of a notice advising employees of theirfree right to engage in organizing activities without fear of retaliation werediscussed.Without reaching a final agreement concerning a notice, the partiesdecided to select appropriate arbitrators.Thereafter counsel for Respondentand counsel for the Amalgamated, two of the arbiters agreed upon, conferredconcerning a third.A formal stipulation for arbitration together with a pro-posed notice was thereafter presented to counsel for Respondent.Howevercounsel for the parties were not able to agree upon a suitable notice and arbi-tration efforts were abandoned.It is not clear from Respondent's answer and the record herein whetherRespondent contends that the afore-mentioned efforts to arbitrate should beconsidered in determining whether the discharges herein were violative of theAct or, whether Respondent contends that this proceeding should be dismissedbecause the "charge" on file at the time of the efforts to arbitrate,48 was with-drawn, without prejudice, and later filed under a different case number (39-CA-40 See 39-CA-34. 154DECISIONS OF NATIONAL -LABOR RELATIONS BOARD43) and used as a basis for the complaint herein.- In any event the. undersignedbelieves both contentions without merit.The undersigned has not found any authority for holding that withdrawal,without prejudice, of pending charges, while parties attempt to adjust theirdifferences bars, filing of another charge (after fruitless adjustment efforts)embodying some of the allegations contained in the original charge and issuance'of a complaint .based upon this subsequent charge.In the opinion of the undersigned, normal efforts to settle or adjust allegedviolations of the Act should not be considered in determining the merits of suchallegations.Nevertheless, in making the afore-mentioned findings and con-clusions the undersigned has considered the entire record herein and all elements,including the efforts toward arbitration, bearing upon Respondent's motivesor "good faith" have been considered.ULTIMATE FINDINGS AND CONCLUSIONSIn view of the foregoing and upon consideration of the entire record, theundersigned finds and concludes :1.Amalgamated Meat Cutters and Butcher Workmen of North America,AFL, and Retail Clerks' International Association, AFL, are labor organiza=tions within the meaning of Section 2 (5) of the Act.2.That Respondent discharged Edwin (Ed) Vance on or about January 29,1949,Mrs. F. L. Cooper (Wanda Gray) on or about February 7, 1949, John B.Payne on or about February 7, 1949, Ogie Whitehead on or about February 7,'1949, and Mrs. Guy Jones, Jr., (Joyce Puckett) on or about February 7, 1949,because of their affiliation with the Amalgamated and their concerted activitiesfor their own mutual aid and protection and Respondent, thereby discriminatedwith respect to hire and tenure of employment and discouraged, membershipin the Amalgamated and interfered with, restrained, and coerced its employeesIn the exercise of the rights guaranteed in Section 7 of the Act.3:That Respondent since February 1949, by warnings and threats of reprisalsand by interrogation of its employees, interfered 'with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act.'4.That the aforesaid unfair labor practices are unfair labor practices affect-ing commerce within the meaning of Section 8 (a) (1) and (3) and-Section-2 (6) and (7) of the Act.5.That the evidence adduced is not sufficient to sustain the allegations ofthe complaint, as amended, to the effect the Respondent discriminatorily dis-charged Frankie Barnes.6.That the evidence does not support the allegations of the complaint, asamended, that on or about February 9, 1949, Mr. A. N. Bishop, store managerof Minimax store No. 4, stated in substance to an employee that the reason theCompany had been hiring [firing] employees at storenumber four was onaccount of the employees having joined the Union. (Paragraph 7 (I) of thecomplaint.)'IV.THE REMEDYHaving. found that Respondent has engaged in unfair labor practices it willbe recommended that Respondent cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Itwill be recommended that Respondent offer to Edwin (Ed) Vance, JohnB. Payne, Ogie Whitehead, and Mrs. Guy Jones, Jr. (Joyce Puckett),. and eachof them, -immediate and full reinstatement to their former or substantiallyequivalent positions,' without prejudice to their seniority or other rights .and47 See TheChase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827 INTERNATIONAL PAPER COMPANY155privileges.It has been'found that Mrs. F. L. Cooper (Wanda Gray) approx-imately 2 weeks and again approximately 2 months after her discharge statedto officials of Respondent that she was not interested in returning to work forRespondent and that thereafter she was reinstated in July 1949.Accordinglyno recommendation of reinstatement will be made with respect to her.How-ever it will be recommended that she be made whole for any loss of pay suffered.Itwill- also be recommended that Respondent make whole the aforesaid em-ployees,-and each of them, for any loss of pay they may have suffered by reasonof the discriminations against them.The losses of pay shall be computed fromthe date of the discrimination to the date of a proper offer of reinstatement.In the case of Mrs. F. L. Cooper (Wanda Gray) for a 2-week period from Feb-ruary 7, 1949. In computing the losses of pay the customary formula of theBoardshall be followed.SeeF.W. Woolworth Company,90 NLRB 289.In order to insure expeditious compliance with 'the recommended back-payorder it will be further recommended that Respondent be ordered, uponreasonable request, to make all pertinent records available to the Board or itsagents.Respondent's illegal activities, including the aforesaid discharges, go to thevery heart of the Act and indicate a purpose to defeat self-organization of itsemployees and that there is danger that the commission of other unfair laborpractices proscribed by the Act is to be anticipated from Respondent's conductin the past.The preventive purpose of the Act will be thwarted unless theorder herein is coextensive with the danger.Accordingly, in order to makeeffective the interdependent guarantees of the statute and thus effectuate thepolicies of the Act, it will be recommended that Respondent cease and desistfrom engaging in the unfair labor practices found and from in any other mannerinfringing upon the rights of employees guaranteed by the Act and thatRespondent post the. notice attached hereto as Appendix A. (SeeStandardDry Wall Products, Inc.,91 NLRB 544.)Since it has been found that the evidence is not sufficient to sustain theallegations of the complaint, as amended, to the effect that Respondent dis-criminatorily discharged Frankie Barnes and not sufficient to sustain para-graph 7 (I) of the complaint, as amended, it will be recommended that theseallegations be dismissed.[RecommendedOrder omitted from publicationin this volume.]INTERNATIONAL PAPERCOMPANY(SOUTHERN KRAFTDIVISION)andLODGE 1365,INTERNATIONALASSOCIATIONOFMACHINISTS, PETI-TIONEL:Cases Nos. 15-RC-443,15-RC-4173, and 15-RC-475.July42, 1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeAndrew P. Carter, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed .1'The request by the Joint Intervenors filed on June 4, 1951, for permission to file asupplemental brief is denied, as in our opinion the facts and issues in these cases arefully set forth in the record and briefs in this proceeding.95 NLRB No. 15.